Citation Nr: 0421261	
Decision Date: 08/04/04    Archive Date: 08/09/04

DOCKET NO.  97-04 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES


1.  Entitlement to service connection for a bilateral knee 
disability.

2.  Entitlement to an increased rating for degenerative disc 
disease at L4-5 and L5-S1, currently evaluated as 40 percent 
disabling.

3.  Entitlement to an increased rating for cervical muscle 
strain with tension headaches, currently evaluated as 20 
percent disabling.

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff


INTRODUCTION

The veteran had active service from November 1974 until 
November 1976.  

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from September 1996, June 1998 and February 1999 
rating decisions of the Department of Veterans Affairs (VA), 
Regional Office (RO) in St. Louis, Missouri.  

The September 1996 rating decision increased the evaluation 
for the service-connected back disability from noncompensable 
to 20 percent, retroactively effective from the date of the 
increased rating claim, and denied entitlement to service 
connection for a bilateral knee disability.  The June 1998 
rating decision confirmed and continued a 20 percent rating 
for the service-connected cervical spine disability, and 
increased the evaluation for the service-connected back 
disability to 40 percent, retroactively effective from the 
dated of the increased rating claim.  The February 1999 
rating decision denied entitlement to a total rating for 
compensation purposes based on individual unemployability.  

The issues of entitlement to an increased rating for 
degenerative disc disease at L4-5 and L5-S1, entitlement to 
an increased rating for cervical muscle strain with tension 
headaches, and entitlement to a total disability rating based 
on individual unemployability (TDIU) due to service-connected 
disabilities, are the subject of a Remand below.


FINDINGS OF FACT

The competent evidence does not show that the veteran has a 
current bilateral knee disability that is causally related to 
active service.


CONCLUSION OF LAW

A chronic bilateral knee disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the claimant is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

VCAA notice letters issued in April 2003 and October 2003 
apprised the veteran of the information and evidence 
necessary to substantiate his bilateral knee disability 
claim, as well as his and VA's development responsibilities.  
The veteran was also advised to send all evidence pertinent 
to the issue on appeal in his possession to the VA.  Based on 
the above, the Board finds that the requirements under the 
VCAA, and 38 C.F.R. § 3.159, with respect to the duty to 
notify have been satisfied in this case and that no further 
notice is required.

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004) (Pelegrini II) held, in part, that a 
VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to November 9, 2000, the date the VCAA was enacted.  

In the present case, regarding the veteran's claim of 
entitlement to service connection for a bilateral knee 
disability, a substantially complete application was received 
on July 3, 1996.  Thereafter, in a rating decision dated in 
September 1996 that issue was denied.  Only after that rating 
action was promulgated did the AOJ provide notice to the 
claimant regarding what information and evidence is needed to 
substantiate the claims, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his or her possession that 
pertains to the claim.  

As the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini II.  While the Court did not address whether, and, 
if so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  There is no basis for concluding that harmful 
error occurs simply because a claimant receives VCAA notice 
after an initial adverse adjudication.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination" for 
the appellant to overcome.  Similarly, a claimant is not 
compelled under 38 U.S.C. § 5108 to proffer new and material 
evidence simply because an AOJ decision is appealed to the 
Board.  Rather, it is only after a decision of either the AOJ 
or the Board becomes final that a claimant has to surmount 
the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated and a 
Supplemental Statement of the Case (SSOC) was provided to the 
appellant.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices. 

Therefore, not withstanding Pelegrini II, to decide the 
appeal would not be prejudicial error to the claimant.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  

The VCAA also provides that VA will make reasonable efforts 
to help the veteran obtain evidence necessary to substantiate 
a claim, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  

VA's duty includes making efforts to obtain his service 
medical records, if relevant to the claim; other relevant 
records pertaining to service; VA medical records; and any 
other relevant records held by any other source.  The veteran 
is also required to provide the information necessary to 
obtain this evidence, including authorizations for the 
release of medical records.  In a claim for disability 
compensation, VA will provide a medical examination which 
includes a review of the evidence of record if VA determines 
it is necessary to decide the claim.  38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2003).

The Board finds that the RO has provided adequate assistance 
in the development of the veteran's claim.  The veteran's 
service medical records are affiliated with the claims file.  
Moreover, private and VA post service clinical reports are 
included in the record.  Furthermore, VA examination reports 
are of record.  Additionally, the veteran's own contentions, 
and those of his wife, are affiliated with the claims file.  
Finally, a transcript of the veteran's January 1997 personal 
hearing before the RO is of record.

In consideration of the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to her claims.  There is no indication in the 
file that there are additional relevant records that have not 
yet been obtained.  



Relevant law and regulations

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2003).  Service connection may also 
be granted for any disease diagnosed after discharge when all 
of the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  Additionally, service 
connection shall be established for a disability which is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Factual background

The veteran's enlistment examination in August 1974 was 
negative for any knee disorder.  The veteran denied "trick" 
or locked knee in an accompanying report of medical history.  
During service, there was a single complaint of knee pain in 
December 1974, which was not objectively confirmed through x-
ray evidence.  The veteran's discharge examination was also 
normal, with no knee complaints.  

Following service, the veteran was examined by VA in November 
1977.  He complained of right leg numbness, associated with a 
low back disorder.  He did not raise any knee complaints at 
that time.

A VA medical certificate dated in February 1989 noted 
complaints of swelling behind both knees, of 2 months' 
duration.  The diagnosis was questionable knee pain.  Another 
report, also dated in February 1989, indicated that there was 
no locking or giving way.  The veteran denied any trauma to 
the knees.  A provisional diagnosis of cartilage tear was 
assessed.

An October 1989 VA record showed that the veteran's knees 
were bothering him less, as he had stopped engaging in work 
that involved stooping.  

The veteran received another VA examination in August 1996.  
At that time, he reported bilateral knee pain, which had 
bothered him since basic training.  His symptoms included 
frequent aching.  His knees also gave out approximately twice 
weekly.  On physical examination, both knees were tender 
diffusely in the parapatellar soft tissue region and there 
was moderate crepitus with motion.  His range of both was 
from 0 to 125 degrees bilaterally.  After objective 
examination, he was diagnosed with bilateral chondromalacia 
of the patella.  X-rays showed no abnormalities.

A November 1996 VA Vocational Rehabilitation Consult Report 
noted complaints of bilateral knee pain.  

In January 1997, the veteran provided testimony at a personal 
hearing before the RO.  The veteran reiterated that his 
bilateral knee problems began during basic training.  At that 
time, his legs, feet, and ankles would swell.  He denied 
treatment for knee problems within his first year after 
discharge.  

In November 1997, the veteran was awarded disability 
compensation from the Social Security Administration (SSA).  
However, that determination was based upon findings 
pertaining to chronic low back pain, and did not address a 
bilateral knee condition.

The veteran was next examined by VA in March 1999.  He 
complained of bilateral knee pain.  Physical examination 
failed to reveal any redness, warmth or effusion.  All other 
signs were negative.  The diagnosis was history of bilateral 
knee pain, rule out degenerative joint disease.  X-rays were 
normal.

Another VA examination occurred in April 2003.  The veteran 
reported that his bilateral knee pain dated back 6 to 7 
years.  He felt a pop in both knees, greater on the left than 
the right.  He rated his pain as an 8 out of 10 in severity.  
Objectively, there was mild tenderness over the knee joints.  
There was no swelling, effusion, redness or heat and there 
was no instability.  He had range of motion from 0 to 140 
degrees bilaterally.  The diagnosis was bilateral knee pain 
with normal range of motion.  X-rays were negative.


Analysis

As previously stated, a successful service connection claim 
will contain the following three elements: (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  Pond v. West, 7 Vet. App. at 
341, 346.  

In the present case, the evidence establishes a current 
bilateral knee disability.  Indeed, an August 1996 VA 
examination contained a diagnosis of chondromalacia of the 
patella as to both knees.  Moreover, the physical findings 
confirmed present disability by demonstrating diffuse 
tenderness in the parapatellar soft tissue region, moderate 
crepitus with motion, and limitation of motion at 125 degrees 
bilaterally.  Moreover, additional findings were noted 
subsequent to the August 1996 VA examination.  Specifically, 
in April 2003, another evaluation revealed tenderness of the 
knee joints.   

Based on the foregoing the Board finds the existence of a 
current bilateral knee disability here, even in the absence 
of x-ray evidence.  Thus, the first element of a service 
connection claim has been satisfied.

The evidence here fails, however, to demonstrate in-service 
incurrence of a knee condition.  While it is true that a 
December 1974 in-service treatment record
reflected a complaint of knee pain, the overwhelming weight 
of the evidence shows that such was an isolated complaint for 
which no further treatment was sought and for which no 
residuals developed.  Indeed, the veteran had a normal 
separation examination upon discharge.  Moreover, there were 
no complaints of, or treatment for a bilateral knee condition 
until 1989, well over a decade following the veteran's tour 
of active duty.  Based on the foregoing, it is reasonably 
concluded that the veteran's lone knee complaint in December 
1974 was an acute and transitory condition that resolved 
during service.  The claims file is lacking any competent 
clinical etiological opinion linking such knee disorders to 
active duty.  

In conclusion, the evidence does not establish an in-service 
incurrence of a bilateral knee disability, nor do current 
medical records relate such disorders to active duty.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


ORDER

Service connection for a bilateral knee disability is denied.


REMAND

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.

The Board observes that, twice during the pendency of the 
appeal, the rating criteria pertaining to disabilities of the 
spine have been amended.  First, the rating criteria specific 
to intervertebral disc syndrome were amended effective 
September 23, 2002.  See 67 Fed. Reg. 54345 - 54349 (Aug. 22, 
2002).  Then, the criteria for spinal disabilities in 
general, to include intervertebral disc syndrome, were 
amended effective September 26, 2003.  See 68 Fed. Reg. 51454 
- 51458 (Aug. 27, 2003).  While the May and June 2003 
supplemental statements of the case included the spine 
regulations as amended effective September 23, 2002, he has 
not yet been apprised as to the most recent revision of the 
law.  

Furthermore, because development of the veteran's lumbar and 
cervical spine disabilities claims may result in a change in 
the veteran's disability rating percentage, it could affect 
the outcome of his TDIU claim.  For this reason, the Board 
finds that the TDIU claim is inextricably intertwined with 
the increased ratings claims.  Therefore, a decision as to 
the issue of TDIU will be deferred pending readjucation of 
the veteran's spine claims.  This is in accordance with 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991), in which 
the Court recognized that inextricably intertwined claims 
should not be adjudicated piecemeal. 

Additionally, the Board notes that, while the veteran has 
undergone several VA examinations regarding his lumbar and 
cervical spine conditions, the examiners failed to comment as 
to the extent that such disabilities precluded him from 
substantially gainful employment.  Therefore, an addendum to 
the most recent examination is required in order to address 
this issue.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  Request that the VA examiner who 
evaluated the veteran in April 2003 
review that examination report and the 
claims file as a whole.  Following such 
review, the examiner should discuss 
whether the veteran's lumbar and cervical 
spine disabilities preclude substantially 
gainful employment.  Any opinion offered 
must be accompanied by a clear rationale.  
If the examiner from April 2003 is not 
available to respond to this inquiry then 
another comparably qualified examiner may 
answer in his place, after a thorough 
review of the record.  In either case, if 
it is believed that another examination 
is necessary in order to fully respond to 
this query, then one should be scheduled 
and all necessary tests completed.  Such 
examination must contain full range of 
motion studies.

2.  Upon completion of the above, the RO 
should readjudicate the veteran's claims.  
If the benefits requested on appeal are 
not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations pertinent to the claims 
currently on appeal.  The SSOC should 
also apprise the veteran of the changes 
to the spine regulations, effective 
September 26, 2003.  A reasonable period 
of time for a response should be 
afforded.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




	                     
______________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



